 1324 NLRB No. 52NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Anchor Mining, Inc. and United Mine Workers ofAmerica. Case 9±CA±34454August 25, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSUpon a charge, first amended charge, and secondamended charge filed by the Union on December 11,
1996, and January 13 and February 24, 1997, the Gen-
eral Counsel of the National Labor Relations Board is-
sued a complaint on February 26, 1997, against An-
chor Mining, Inc., the Respondent, alleging that it has
violated Section 8(a)(1) and (5) of the National Labor
Relations Act. Although the Respondent filed an an-
swer to the complaint, it withdrew that answer by let-
ter dated July 8, 1997.On July 28, 1997, the General Counsel filed a Mo-tion for Summary Judgment with the Board. On July
30, 1997, the Board issued an order transferring the
proceeding to the Board and a Notice to Show Cause
why the motion should not be granted. The Respond-
ent filed no response. The allegations in the motion are
therefore undisputed.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Here, although the Re-
spondent initially did file an answer, the Respondent
withdrew its answer to the complaint on July 8, 1997.
The Respondent's withdrawal of its answer to the com-
plaint has the same effect as a failure to file an an-
swer, i.e., all allegations in the complaint must be con-
sidered to be true. See Maislin Transport, 274 NLRB529 (1985).Accordingly, in the absence of good cause beingshown otherwise, we grant the General Counsel's Mo-
tion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times until about July 1, 1996, whenit ceased operations, the Respondent, a corporation,was engaged in the mining of coal at a mine site inRagland, West Virginia. During the 12-month period
ending July 1, 1996, the Respondent, in conducting its
business operations, purchased and received goods val-
ued in excess of $50,000 from suppliers located in the
State of West Virginia who, in turn, purchased and re-
ceived the same goods at three locations in West Vir-
ginia directly from points outside the State of West
Virginia. We find that the Respondent, at all material
times, has been an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the
Act and that the Union, at all material times, has been
a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The following employees of the Respondent con-stitute a unit appropriate for the purposes of collective
bargaining within the meaning of Section 9(b) of the
Act:All employees of [the Respondent] engaged in theproduction of coal, including removal of overbur-
den and coal waste, preparation, processing, and
cleaning of coal and transportation of coal (except
by waterway or rail not owned by [the Respond-
ent]), repair and maintenance of gob piles and
mine roads, and work of the type customarily re-
lated to all of the above at the coal lands, coal
producing and coal preparation facilities owned
and operated by [the Respondent], excluding all
coal inspectors, weigh bosses at the mines wheremen are paid by the ton, watchmen, clerks, engi-
neering and technical employees and all profes-
sional employees, guards and supervisors as de-
fined by the Act.Since May 24, 1994, and at all material times, theUnion has been the designated exclusive collective-
bargaining representative of the unit and since that date
had been recognized as such by the Respondent. This
recognition has been embodied in a collective-bargain-
ing agreement between the Respondent and the Union
which is effective from December 16, 1993, to August
1, 1998 (the 1993±1998 agreement). At all material
times since May 24, 1994, based on Section 9(a) of the
Act, the Union has been the exclusive collective-bar-
gaining representative of the unit.Since about July 1, 1996, the Respondent has failedto continue in full force and effect all the terms and
conditions of the 1993-1998 agreement by failing to
provide health insurance benefits pursuant to article
XX of that agreement. These terms and conditions of
employment are mandatory subjects for the purposes
of collective bargaining. The Respondent engaged in
this conduct without the Union's consent.VerDate 08-MAY-9612:36 Sep 03, 1997Jkt 000000PO 00000Frm 00001Fmt 0610Sfmt 0610O:\GPOBV\V324.052nlrb01
 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has been failing and refusing to bargain col-
lectively with the exclusive collective-bargaining rep-
resentative of its employees, and has thereby engaged
in unfair labor practices affecting commerce within the
meaning of Section 8(d), Section 8(a)(5) and (1), and
Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has violated
Section 8(a)(5) and (1) by failing to provide contrac-
tually required health insurance benefits for its unit
employees pursuant to article XX if the 1993±1998
agreement, since about July 1, 1996, we shall order the
Respondent to restore the employees' health insurance
benefits and make the employees whole by reimburs-
ing them for any expenses ensuing from the Respond-
ent's unlawful conduct, as set forth in Kraft Plumbing& Heating, 252 NLRB 891 fn. 2 (1980), enfd. 661F.2d 940 (9th Cir. 1981), with interest as prescribed inNew Horizons for the Retarded, 283 NLRB 1173(1987).ORDERThe National Labor Relations Board orders that theRespondent, Anchor Mining, Inc., Gilbert, West Vir-
ginia, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing to continue in full force and effect all theterms and conditions of the 1993±1998 agreement by
failing to provide health insurance benefits pursuant to
article XX of that agreement for the following unit em-
ployees:All employees of [the Respondent] engaged in theproduction of coal, including removal of overbur-
den and coal waste, preparation, processing, and
cleaning of coal and transportation of coal (except
by waterway or rail not owned by [the Respond-
ent]), repair and maintenance of gob piles and
mine roads, and work of the type customarily re-
lated to all of the above at the coal lands, coal
producing and coal preparation facilities owned
and operated by [the Respondent], excluding all
coal inspectors, weigh bosses at the mines wheremen are paid by the ton, watchmen, clerks, engi-neering and technical employees and all profes-
sional employees, guards and supervisors as de-
fined by the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Restore the unit employees' contractually re-quired health insurance benefits.(b) Make the unit employees whole by reimbursingthem for any expenses ensuing from the Respondent's
unlawful conduct, in the manner set forth in the rem-
edy section of this decision.(c) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amounts
due under the terms of this Order.(d) Within 14 days after service by the Region, postat its facility in Ragland, West Virginia, copies of the
attached notice marked ``Appendix.''1Copies of thenotice, on forms provided by the Regional Director for
Region 9, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since December 11, 1996.(e) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the RegionVerDate 08-MAY-9612:36 Sep 03, 1997Jkt 000000PO 00000Frm 00002Fmt 0610Sfmt 0610O:\GPOBV\V324.052nlrb01
 3ANCHOR MINING, INC.attesting to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.August 25, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail to continue in full force and ef-fect all the terms and conditions of the 1993±1998 col-
lective-bargaining agreement with the United MineWorkers of America by failing to provide health insur-ance benefits pursuant to article XX of that agreement
for the following unit employees:All employees of [Anchor Mining] engaged in theproduction of coal, including removal of overbur-
den and coal waste, preparation, processing, and
cleaning of coal and transportation of coal (except
by waterway or rail not owned by [Anchor Min-
ing], repair and maintenance of gob piles and
mine roads, and work of the type customarily re-
lated to all of the above at the coal lands, coal
producing and coal preparation facilities ownedand operated by [Anchor Mining], excluding all
coal inspectors, weigh bosses at the mines where
men are paid by the ton, watchmen, clerks, engi-
neering and technical employees and all profes-
sional employees, guards and supervisors as de-
fined by the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
restore our unit employees' contractuallyrequired health insurance benefits and WEWILL
makethem whole by reimbursing them for any expenses en-
suing from our unlawful conduct, with interest.ANCHORMINING, INC.VerDate 08-MAY-9612:36 Sep 03, 1997Jkt 000000PO 00000Frm 00003Fmt 0610Sfmt 0610O:\GPOBV\V324.052nlrb01
